

115 S2413 RS: Bridge Contract Transparency and Accountability Act of 2018
U.S. Senate
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 383115th CONGRESS2d SessionS. 2413[Report No. 115–232]IN THE SENATE OF THE UNITED STATESFebruary 8, 2018Mrs. McCaskill (for herself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsApril 18, 2018Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo provide for the appropriate use of bridge contracts in Federal procurement, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Bridge Contract Transparency and Accountability Act of 2018.
		2.Revisions to Federal procurement regulations
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator for Federal Procurement Policy, in consultation with the Administrator of the General Services Administration, shall submit to the appropriate congressional committees a report on governmentwide policies, practices, and uses of bridge contracts.
			(b)Amendment of Federal Acquisition Regulation and related guidance
 (1)In generalNot later than one year after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall, based on the findings of the review under this section, amend the Federal Acquisition Regulation—
 (A)to provide for a common definition of bridge contracts, with consideration given to— (i)extensions to existing contracts beyond the base and option years to avoid lapses in service caused by delays in awarding subsequent contracts; and
 (ii)new short-term contracts awarded on a sole source basis to avoid lapses in service caused by delays in awarding subsequent contracts; and
 (B)to provide for the appropriate use of such contracts, including, as appropriate, parameters related to duration and cost.
 (2)GuidanceThe Administrator for Federal Procurement Policy, in consultation with the Administrator of General Services, may issue guidance to executive agencies regarding the use of bridge contracts, including with respect to duration and cost, and related guidance to implement the policies described under paragraph (1).
				3.Agency transparency and reports
 (a)Guidance on information collectionNot later than 30 days after the date of the enactment of this Act, the Administrator for Federal Procurement Policy shall issue guidance for executive agencies to collect information on the use of bridge contracts. The guidance shall include an interim definition of bridge contracts for agencies to use in their reporting until the Federal Acquisition Regulation is amended pursuant to section 2(b)(1).
			(b)Reporting to office of federal procurement policy
 (1)In generalNot later than September 30, 2019, and by September 30 of each subsequent year thereafter until 2025, the head of each executive agency shall submit to the Administrator for Federal Procurement Policy a report on the use by the agency of bridge contracts.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)The common definition for bridge contracts used by contracting offices of the executive agency.
 (B)The total number of bridge contracts entered into during the previous 5 fiscal years previous fiscal year.
 (C)The estimated value of each contract that required the use of a bridge contract and the cost of the bridge contract or contracts.
 (D)The reasons for and cost of each bridge contract. (E)The types of services or goods being acquired under each bridge contract.
 (F)The length of the initial contract that required the use of a bridge contract, including the base and any exercised option years, and the cumulative length of any bridge contract or contracts related to the initial contract.
 (G)A description of how many of the contracts that required bridge contracts were subsequently recompeted and how many of those recompeted contracts were the subject of a bid protest.
 (G)A description of how many bridge contracts were entered into as the result of a bid protest. (H)A description of existing statutory, regulatory, or agency guidance that the agency followed to execute the bridge contracts.
 (I)Any other matters determined to be relevant by the Office of Federal Procurement Policy or the General Services Administration.
 (3)PublicationThe report required under paragraph (1) shall be posted on a publicly available website of the executive agency.
				(4)Quarterly notifications
 (A)In generalOn a quarterly basis as determined under guidance prescribed by the Administrator for Federal Procurement Policy, each executive agency shall submit a list of bridge contracts issued during the prior quarter to the Office of Federal Procurement Policy to be compiled by the Administrator into a single report and presented to the appropriate congressional committees.
 (B)Information requiredThe lists submitted under subparagraph (A) shall include unique contract identifiers, beginning and end dates of initial contracts, beginning and end dates of bridge contracts, and the reasons or rationale for the use of each bridge contract.
 (c)Governmentwide reportNot later than March 31, 2019, and by March 31 of each subsequent year until 2025, the Administrator for Federal Procurement Policy shall submit to the appropriate congressional committees a report summarizing the use by executive agencies of bridge contracts, including any recommendations for legislation to ensure accountability and transparency in the use of bridge contracts.
 (d)Public noticeEach executive agency shall provide public notice within 30 days after entering into a bridge contract, including the information required to be reported in subsection (b)(2) to the extent it is available.
			4.Agency policies
 (a)In generalThe head of each executive agency shall develop policies and procedures, to the greatest extent practicable, that seek to minimize the use of bridge contracts while providing for continuation of services to be performed through contracts and ensure appropriate planning by contracting officials.
 (b)Required elementsThe policies developed under subsection (a) shall include the following elements: (1)Sufficient time and planning to review contract requirements, compete contracts as appropriate, enter into contracts, and consider the possibility of bid protests.
 (2)For contracts that do not meet timeliness standards or which require entering into bridge contracts, contracting officials shall notify the chief acquisition officer of the executive agency and the head of the executive agency.
 (3)The Chief Acquisition Officer must approve any bridge contract that lasts longer than six months, and the head of the agency must approve any bridge contract that lasts longer than one year.
 (c)ExceptionsThe policies developed under this section do not apply to—
 (1)service contracts in support of contingency operations, humanitarian assistance, or disaster relief;
 (2)service contracts in support of national security emergencies declared with respect to named operations; or
 (3)service contracts entered into pursuant to international agreements. 5.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives.
 (2)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.April 18, 2018Reported with amendments